Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3,5-7 and 9-11 are allowed.
	Applicant’s remarks regarding the §101 rejection is persuasive.  Examiner finds arguments found on pages 9-11 to be particularly persuasive. 
	Applicant’s arguments regarding the prior art rejection is also persuasive.  Examiner find specifically that pages 13-14 are persuasive.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest “obtaining, one or more optimal mother wavelets, for performing the wavelet transform of the first set of signals, based upon the set of distance values and the values of standard deviations corresponding to the one or more signal classes, wherein one or more mother wavelets that correspond to a maximum distance value is selected as the optimal mother wavelet, wherein if multiple mother wavelets correspond to the maximum distance value, then the mother wavelet with a minimum value of the standard deviation is selected as the optimal mother wavelet, wherein the obtained one or more optimal mother wavelets enables decomposition of the second set of signals by applying a discrete wavelet transform on the second set of signals and whenever any mother wavelet from the probable set of mother wavelets matches with morphology of the first set of signals is identified, then application of the discrete wavelet transform facilitates in analysis and feature extraction from a signal among the first set of signals, thereby process of the wavelet transform is intended to obtain coefficients of the signal, feature extraction and usage of features extracted for facilitating automated machine learning tasks; and generating a set of features based on selected optimal mother wavelet that facilitates a distinction among varied classes of signals, facilitates learning and results in a classifier or a regression model, predictions on the second set of signals, wherein the selection of the optimal mother wavelet facilitates a higher quality of the generated set of features” as set forth in Claims 1-3,5-7 and 9-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852